Exhibit 10.4

 

FOURTH LOAN MODIFICATION AND EXTENSION AGREEMENT

 

THIS FOURTH LOAN MODIFICATION AND EXTENSION AGREEMENT (this “Agreement”) is made
and entered into effective as of March 15, 2011, by and among CHASE PARK PLAZA
HOTEL, LLC, a Delaware limited liability company, having its principal place of
business at 15601 Dallas Parkway, Suite 600, Addison, Texas 75001 (“Borrower”),
BANK OF AMERICA, N.A., a national banking association, as Administrative Agent
(“Administrative Agent”) on behalf of itself and certain other Lenders (herein
so called) made a party to the Loan Agreement described below, having an address
of 901 Main Street, 20th Floor, Dallas, Texas 75201 Attention: Real Estate Loan
Administration, and BEHRINGER HARVARD OPPORTUNITY REIT I, INC., a Maryland
corporation (“Payment Guarantor”), and KINGSDELL L.P., a Delaware limited
partnership (“Kingsdell Guarantor”), together with Payment Guarantor, referred
to herein as “Guarantor”).

 

PRELIMINARY STATEMENTS

 

A.                                   Reference is hereby made to that certain
Construction Loan Agreement dated as of November 15, 2007, executed by and among
Borrower, Lenders, and Administrative Agent (as amended, supplemented or
modified from time to time, the “Loan Agreement”), which Loan Agreement pertains
to a $86,200,000.00 construction loan (the “Loan”) from the Lenders to Borrower
to finance, in part, the redevelopment of a hotel currently known as the “Chase
Park Plaza Hotel” (the “Improvements”) located on certain real property in St.
Louis City, Missouri (the “Land”), as more particularly described on Exhibit A
attached hereto.

 

B.                                     The Loan is evidenced by one or more
Promissory Notes issued by Borrower in accordance with the Loan Agreement and
made payable to the Lenders, in the aggregate principal amount of the Loan (such
notes, as they may hereafter be renewed, extended, supplemented, increased or
modified and in effect from time to time, and all other notes given in
substitution therefor in accordance with the Loan Agreement, or in modification,
renewal, or extension thereof, in whole or in part, are herein collectively
called the “Note”).

 

C.                                     In connection with the making of the
Loan, Payment Guarantor executed and delivered to Administrative Agent, on
behalf of the Lenders, a Guaranty Agreement dated as of November 15, 2007 (the
“Behringer Guaranty”), and Kingsdell Guarantor executed and delivered to
Administrative Agent, on behalf of the Lenders, a Completion Guaranty Agreement
dated as of November 15, 2007 (the “Kingsdell Guaranty”, together with the
Behringer Guaranty, referred to herein as the “Guaranty”).

 

D.                                    The Loan is secured, in part, by a Deed of
Trust, Security Agreement, Fixture Filing and Financing Statement dated as of
November 15, 2007 (as now or hereafter amended, modified, supplemented or
restated, the “Deed of Trust”), executed by Borrower for the benefit of
Administrative Agent, on behalf of Lenders, recorded in Book 11162007,
Page 0328, with the Recorder of Deeds for City of St. Louis.

 

E.                                      The Loan Documents were previously
amended by the Modification to the Loan Agreement dated December 12, 2007, the
Second Loan Modification and Extension Agreement

 

1

--------------------------------------------------------------------------------


 

dated as of November 15, 2010, and the Third Loan Modification and Extension
Agreement dated as of February 15, 2011 executed by Borrower, Administrative
Agent and Guarantor.

 

F.                                      Guarantor, Borrower, Administrative
Agent and the Lenders have agreed to modify the Loan Documents (as defined in
the Loan Agreement) in certain respects.

 

AGREEMENTS

 

NOW THEREFORE, in consideration of the premises and the agreements contained
herein, the parties to this Agreement hereby agree as follows:

 

1.                                       DEFINITIONS.

 

(a)                                  The Loan Agreement, the Note, the Deed of
Trust, and all other documents or instruments executed in connection therewith
are hereinafter referred to, collectively, as the “Loan Documents”. Unless the
context otherwise requires or unless otherwise expressly defined herein, the
terms defined in the Loan Agreement shall have the same meanings whenever used
in this Agreement.

 

(b)                                 The definition of “Defaulting Lender” in
Exhibit B of the Loan Agreement is hereby amended and restated in its entirety
to read as follows:

 

“Defaulting Lender” means (a) a Lender that fails to pay its Pro Rata Share of a
Payment Amount within five (5) Business Days after notice from Administrative
Agent, until such Lender cures such failure as permitted in this Agreement, and
(b) a Lender that assigns any of its interest in the Loan in a manner that
contradicts the terms for assignment set forth in the Loan Documents.”

 

(c)                                  The definition of “Target Monthly
Amortization” in Exhibit B of the Loan Agreement is hereby amended and restated
in its entirety to read as follows:

 

“Target Monthly Amortization” means for any period, the hypothetical monthly
payment of principal and interest which would be required for each month during
such period if the Deemed Principal Balance was amortized in level payments of
principal and interest over a thirty (30) year period at an interest rate per
annum equal to the greater of (i) 7.5% per annum, and (ii) 2.75% plus the
Treasury Rate.”

 

2.                                       EXTENSION OF MATURITY DATE.
Hereinafter, the term “Maturity Date” and all other references to the maturity
date of the Loan in the Note and the other Loan Documents shall mean
November 15, 2011. The unpaid principal balance of the Loan, together with all
accrued but unpaid interest thereon, shall be due and payable on the Maturity
Date, as extended hereby. Borrower hereby renews, but does not extinguish, the
Note and the liens, security interests and assignments created and evidenced by
the Deed of Trust and the other

 

2

--------------------------------------------------------------------------------


 

Loan Documents, and all of the Loan Documents are hereby renewed and modified by
extending the maturity date thereof as set forth above.

 

3.                                       EXTENSION OPTIONS.   Section 1.12(c) of
the Loan Agreement is hereby amended and restated in its entirety to read as
follows:

 

“(c) Borrower shall have one option to extend the Maturity Date of the Loan for
a period of six (6) months (the “Extension Period”), at which time the term
“Maturity Date” shall mean the Maturity Date, as extended pursuant to this
Section 1.12. The exercise of each extension option shall be effective only if
all of the following conditions have been satisfied as to each extension on or
before the applicable Maturity Date:

 

(i)                                     The request for extension must be made
to Administrative Agent in writing not more than one hundred twenty (120) days,
and not less than sixty (60) days (unless such time period is shortened by
Administrative Agent in its reasonable discretion), prior to the applicable
Maturity Date.

 

(ii)                                  There shall then exist no Default or
Potential Default on the applicable Maturity Date.

 

(iii)                               For the Extension Period to be granted,
either the most current appraisal of the Property in the Administrative Agent’s
possession (that complies with Section 2.13 of the Loan Agreement and has been
approved by Administrative Agent) or, if required by Administrative Agent, an
update of such appraisal prepared within the ninety (90) days preceding the
existing Maturity Date, in form and substance satisfactory to Administrative
Agent and otherwise in accordance with the appraisal requirements described in
Section 2.13 below, shows that the Deemed Principal Balance is not greater than
70% of the as-is value of the Property.

 

(iv)                              The NOI for the Property, verified by
Administrative Agent’s NOI Confirmation Letter after receipt of Borrower’s NOI
Certificate, based on twelve (12) calendar months is not less than 100% of the
Target Monthly Amortization for the Loan for such twelve-month period. In the
event the NOI for the Property is less than 100% of the Target Monthly
Amortization for the Loan, Borrower has the option on or prior to the initial
Maturity Date to pay down the outstanding principal balance of the Loan without
any prepayment charge or penalty to an amount (as reasonably determined by
Administrative Agent) which, if such amount had been outstanding on the date of
calculation required above, the NOI for the Property would not have been less
than 100% of the Target Monthly Amortization for the Loan.

 

(v)                                 Administrative Agent shall have determined,
in its commercially reasonable judgment, that no material adverse change has
occurred with respect to the Project, or the financial condition or
creditworthiness of Borrower or Guarantor.

 

3

--------------------------------------------------------------------------------


 

(vi)                              On or before the Maturity Date, Borrower shall
make a principal payment on the Loan, in addition to all other payments required
to be made on the Loan, in the amount of $500,000.00.

 

(vii)                           Borrower shall cause to be delivered to
Administrative Agent at Borrower’s expense an endorsement to the Title Insurance
reflecting that the coverage afforded by the Title Insurance has not been
adversely affected as a result of the modification and extension of the Loan and
the documents referred to in paragraph (vii) below.

 

(viii)                        Borrower and Guarantor shall have executed and
delivered to Administrative Agent a modification and extension agreement,
providing for, among other things (1) the extension of the Maturity Date,
(2) the reaffirmation by Borrower and Guarantor of their respective obligations
under the Loan Documents, and (3) the waiver and release by Borrower and
Guarantor of any defenses, claims, counterclaims, and rights of offset, if any,
which Borrower or Guarantor may then have in respect of the Lenders and the
Indebtedness and Obligations, together with such other agreements, documents or
amendments to the Loan Documents as are reasonably requested by Administrative
Agent to properly document the extension, all in form and content satisfactory
to each of the Lenders in their good faith business judgment. During the
Extension Period, unless noted above, all terms and conditions of the Loan
Documents (including but not limited to interest rates and payments) pertaining
to the Loan shall continue to apply.

 

(ix)                                Borrower shall have paid to Administrative
Agent, for the ratable benefit of Lenders, as a condition to such extension on
or before the first day of the applicable Extension Period, an extension fee of
0.175% of the then Deemed Principal Balance of the Loan as of the first day of
each Extension Period.

 

If all of the foregoing conditions are not satisfied strictly in accordance with
their terms, the extension shall not be or become effective. Upon the execution
and delivery by Borrower, Guarantor and Administrative Agent of the modification
and extension agreement referred to in subparagraph (vii) above, the extension
shall be deemed to be effective. Whether or not the extension becomes effective,
Borrower shall pay all out-of- pocket costs and expenses incurred by
Administrative Agent in connection with the proposed extension (pre- and
post-closing), including, without limitation, appraisal fees, environmental
audit and legal fees; all such costs and expenses incurred up to the time of
Administrative Agent’s written agreement to the extension shall be due and
payable prior to Administrative Agent’s execution of that agreement (or if the
proposed extension does not become effective, then upon demand by Administrative
Agent).”

 

4.                                       PRINCIPAL PAYMENT.  Prior to the
effectiveness of this Agreement, Borrower shall make a principal repayment on
the Loan in the amount of $500,000.00 (the “Principal Payment”).

 

4

--------------------------------------------------------------------------------


 

5.                                       LOAN AMOUNT; NO FURTHER ADVANCES. The
amount of the Loan, following receipt of the Principal Payment, is hereby
decreased to $62,268,359.73 and the amount of the Loan referenced in each Loan
Document shall hereafter be $62,268,359.73. No further advances of the Loan
shall be made to Borrower. The Deemed Principal Balance, following receipt of
the Principal Payment, is $62,268,359.73.

 

6.                                       INTEREST RATE.   Section 1.7(a) of the
Loan Agreement is hereby amended and restated in its entirety to read as
follows:

 

“(a)                            BBA LIBOR Daily Floating Rate. The unpaid
principal balance of the Notes from day to day outstanding which is not past
due, shall bear interest at a fluctuating rate of interest per annum (the
“Floating Rate”) equal to the lesser of (i) the maximum non-usurious rate of
interest allowed by applicable law or (ii) the greater of (A) the BBA LIBOR
Daily Floating Rate plus four hundred (400) basis points per annum, and (B) six
percent (6.00%). The “BBA LIBOR Daily Floating Rate” shall mean a fluctuating
rate of interest per annum equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as selected by Administrative Agent from time
to time) as determined for each Business Day at approximately 11:00 a.m. London
time two (2) London Banking Days prior to the date in question, for U.S. Dollar
deposits (for delivery on the first day of such interest period) with a one
month term, as adjusted from time to time in Administrative Agent’s sole
discretion for reserve requirements, deposit insurance assessment rates and
other regulatory costs. A “London Banking Day” is a day on which banks in London
are open for business and dealing in offshore dollars. Interest shall be
computed for the actual number of days which have elapsed, on the basis of a
360-day year. The calculation of interest on this basis will result in a higher
interest rate than it would if it were calculated based upon a three hundred
sixty-five (365) or three hundred sixty-six (366) day period.”

 

7.                                       APPLICATION OF NOI.   Borrower
covenants and agrees that, prior to the occurrence of a Default, in each month
during the term of the Loan, the NOI (provided, that, for the purposes of this
paragraph, in calculating NOI the adjustment required in items (i) and (iii) of
the definition of Adjusted Expenses shall not be made, but the calculation will
account for the accrual of the management fee for only one calendar month and at
a rate not to exceed two and one half percent (2.50%)) for the immediately
preceding month shall be applied in the following order:

 

(a)                             To payment of interest on the Loan pursuant to
Section 1.12(a) of the Loan Agreement;

 

(b)                            To fund an operating reserve (the “Operating
Reserve”) until the Operating Reserve equals $500,000 (the “Required Operating
Reserve Amount”); and, thereafter, remaining NOI shall be used to fund the
Operating Reserve to the extent necessary to maintain the Required Operating
Reserve Amount; and

 

5

--------------------------------------------------------------------------------


 

(c)          Until such time that the Target DSC is achieved, all remaining NOI
(in the amount of NOI evidenced on the Excess Cash Flow Certificate most
recently submitted to Administrative Agent) shall be delivered to Administrative
Agent to be applied as a payment of principal on the Loan (the “Excess Cash Flow
Payment”). As used herein, “Target DSC” means the achievement of NOI equal to
140% of the Target Monthly Amortization, with testing based on the prior twelve
(12) month period.

 

Payments of interest and scheduled principal payments shall be made as required
by this Agreement, and the application of remaining NOI as above required shall
be made on the 25th day of each month. After the occurrence of a Default or a
Potential Default, all NOI shall be applied against the Loan or in such other
manner, as determined by the Lenders in their sole discretion.

 

8.             PRINCIPAL PAYMENTS.

 

(a)          In addition to Excess Cash Flow Payments, interest payments due
pursuant to the terms of the Loan Documents, and any other payments required by
the Loan Documents Borrower shall make principal payments in the amount of
$375,000.00 on each of March 31, 2011, June 30, 2011, September 30, 2011, and
December 30, 2011 (the December payment to be made to the extent that the
Maturity Date is extended pursuant to Section 1.12(c) of the Loan Agreement)
(each a “Quarterly Payment”). Once the Condominium Loan has been paid in full,
any Release Payment (as defined in that certain Sixth Loan Modification and
Extension Agreement executed as of March 15, 2011 among Condominium Borrower and
the lenders party to the Condominium Loan) from the Condominium Loan shall be
paid by Condominium Borrower to Administrative Agent and credited against the
amount of the next Quarterly Payment.

 

(b)         From and after the date on which the Target DSC is achieved,
Borrower shall, in lieu of Excess Cash Flow Payments but in addition to all
interest payments on the Loan required by the Loan Documents, make monthly
principal payments on the Loan on the first day of each month in an amount equal
to the hypothetical monthly payment of principal if the Deemed Principal Balance
was amortized in level monthly payments of principal and interest over a thirty
(30) year period at an interest rate equal to the greater of (i) 7.5% per annum,
and (ii) 2.75% plus the Treasury Rate. If, as of the end of each calendar
quarter, the Property does not satisfy the Target DSC, Borrower shall
immediately resume making monthly payments on the Loan in the amount of the
Excess Cash Flow Payment until the first day of the month following the
achievement of the Target DSC as tested at the end of a calendar quarter, at
which time monthly payments shall re-commence as set forth in the first sentence
of this Section 8(b).

 

9.             OPERATING RESERVE. The Operating Reserve shall be maintained in
an account at Administrative Agent, which account shall be pledged as collateral
for the Loan. Prior to the occurrence of a Default or Potential Default,
Borrower shall be entitled to obtain disbursements from the Operating Reserve to
pay operating expenses and capital expenses related to the Property and approved
by Administrative Agent. In order to obtain each such disbursement, Borrower
shall deliver to Administrative Agent five (5) business days written

 

6

--------------------------------------------------------------------------------


 

notice of the requested disbursement, which notice shall contain the amount
requested, a detailed description of the use of such funds, a calculation in
detail reasonably satisfactory to Administrative Agent that an operating deficit
exists with respect to operations of the Property in an amount equal to the
requested disbursement, and such invoices, purchase orders or other information
related to the amount of the requested disbursement as Administrative Agent
shall reasonably require. Borrower shall only be entitled to a disbursement from
the Operating Reserve in an amount reasonably approved by Administrative Agent
and not more than once each calendar month. After the occurrence of a Default,
Administrative Agent shall be entitled to apply any and all amounts in the
Operating Reserve against the Loan as determined in its sole and absolute
discretion. On or prior to the date of this Agreement, Borrower shall execute
and deliver to Administrative Agent a Security Agreement (Deposit Account)
(herein so called) in form and substance satisfactory to Administrative Agent
granting a security interest in favor of the Lenders in the account used to
establish the Operating Reserve.

 

10.           GUARANTY.

 

(a)          Section 1 of the Behringer Guaranty is hereby amended and restated
in its entirety to read as follows:

 

“Guaranty of Payment.  Guarantor hereby unconditionally and irrevocably
guarantees to Administrative Agent and Lenders the punctual payment when due,
whether by lapse of time, by acceleration of maturity, or otherwise, of all
principal, interest (including interest accruing after the commencement of any
bankruptcy or insolvency proceeding by or against Borrower, whether or not
allowed in such proceeding), taxes, fees, late charges, costs, expenses,
indemnification indebtedness, and other sums of money now or hereafter due and
owing, or which Borrower is obligated to pay, pursuant to (a) the terms of the
Notes, the Loan Agreement, the Deed of Trust, any application, agreement, note
or other document executed and delivered in connection with any Letter of
Credit, any Swap Transaction or any other Loan Documents, including the making
of required Borrower’s Deposits, and any indemnifications contained in the Loan
Documents, now or hereafter existing, and (b) all renewals, extensions,
refinancings, modifications, supplements or amendments of such indebtedness, or
any of the Loan Documents, or any part thereof (the indebtedness described in
clauses (a) and (b) above in this Section 1 is herein collectively called the
“Indebtedness”). This Guaranty covers the Indebtedness, whether presently
outstanding or arising subsequent to the date hereof, including all amounts
advanced by Administrative Agent and Lenders in stages or installments. The
guaranty of Guarantor as set forth in this Section 1 is a continuing guaranty of
payment and not a guaranty of collection.”

 

(b)         Section 19(c)(i) of the Behringer Guaranty is hereby amended and
restated in its entirety to read as follows:

 

“(1)        Guarantor will maintain, as of each Test Date during the term of the
Loan, Liquid Assets of at least $2,500,000.00.”

 

7

--------------------------------------------------------------------------------


 

11.           FINANCIAL STATEMENTS.  Notwithstanding anything in Exhibit B to
the Loan Agreement and the Behringer Guaranty to the contrary, Borrower and
Payment Guarantor shall be required to deliver to Administrative Agent the
following Financial Statements on the dates designated (it being agreed that in
the event of any conflict between the provisions of said Exhibit B and the
provisions of this Section 11, the provisions of this Section 11 shall govern):

 

(a)          Within one hundred twenty (120) days after the close of each fiscal
year of Payment Guarantor, annual, audited Financial Statements (including a
schedule of contingent liabilities) of Payment Guarantor.

 

(b)         Within sixty (60) days after the close of each quarter of each
fiscal year of Payment Guarantor, quarterly, unaudited Financial Statements
(including a schedule of contingent liabilities) of Payment Guarantor, and an
executed compliance certificate in form and substance of Exhibit A to the
Behringer Guaranty (other than a modification to the amount of required Liquid
Assets as modified by this Agreement).

 

(c)          Within ninety (90) days after the close of each fiscal year of
Borrower, annual, unaudited Financial Statements (including a schedule of
contingent liabilities) of Borrower.

 

(d)         On or before December 1, of each year, Borrower shall submit to
Administrative Agent for Administrative Agent’s approval, an operating budget
for the projected operation of the Property for the following calendar year.

 

(e)          Within twenty-five (25) days after the end of each calendar month,
a STR Report, an Excess Cash Flow Certificate in form and substance of Exhibit B
attached hereto, and a statement of all income and expenses in connection with
the Property.

 

Except for the annual and quarterly Financial Statements and statement of income
and expenses expressly referenced above, Borrower and Payment Guarantor shall
otherwise be required to deliver the financial information and Compliance
Certificates (other than explanation of financial covenants) in accordance with
Exhibit B of the Loan Agreement and the terms of the Behringer Guaranty.

 

12.           CONDITIONS PRECEDENT.  As conditions precedent to the
effectiveness of this Agreement, all of the following shall have been satisfied:

 

(a)          Borrower and Guarantor shall have executed and delivered to
Administrative Agent this Agreement.

 

(b)         Borrower shall have executed and delivered to Administrative Agent
the Security Agreement (Deposit Account).

 

(c)          Administrative Agent shall have received the Principal Payment.

 

(d)         Borrower shall have paid the commitment fee as set forth in
Section 13 below, as well as any fees or expenses incurred by Administrative

 

8

--------------------------------------------------------------------------------


 

Agent in connection with this extension, including, but not limited to,
Administrative Agent’s attorney fees.

 

(e)          Borrower shall cause to be delivered to Administrative Agent at
Borrower’s expense an endorsement to the Title Insurance to show that policy
coverage has not been modified or terminated solely by virtue of this Agreement.

 

(f)          Administrative Agent shall have received and approved an opinion of
counsel for Borrower and Guarantor in form and substance satisfactory to
Administrative Agent and all resolutions, certificates or other documents as
Administrative Agent may request relating to the formation, existence and good
standing of Borrower and Guarantor, corporate authority for the execution and
validity of this Agreement, and all other documents, instruments and agreements
and any other matters relevant hereto or thereto, all in form and substance
satisfactory to Administrative Agent.

 

13.        COSTS, EXPENSES AND FEES.  Borrower shall pay upon the closing of
this Agreement to Administrative Agent, for the benefit of Lenders, a
nonrefundable commitment fee in an amount equal to $145,292.84 Borrower hereby
agrees to pay all reasonable attorneys’ fees and other costs and expenses
incurred by Administrative Agent in connection with the preparation,
negotiation, execution and/or recordation of this Agreement.

 

14.        RELEASE OF CLAIMS.  In consideration of, among other things, the
accommodations which Administrative Agent and the Lenders have agreed to extend
for the benefit of Borrower and Guarantor pursuant to this Agreement, each of
Borrower and Guarantor hereby forever waives, releases and discharges any and
all claims (including, without limitation, cross-claims, counterclaims, rights
of setoff and recoupment), causes of action, demands, suits, costs, expenses and
damages that they now have or hereafter may have, of whatsoever nature and kind,
whether known or unknown, whether now existing or hereafter arising, whether
arising at law or in equity (collectively, the “Claims”), against Administrative
Agent, Lenders and their subsidiaries, affiliates, successors, assigns,
officers, directors, employees, agents, attorneys and other representatives
(collectively, the “Released Parties”), based in whole or in part on facts,
whether or not known, existing on or prior to the date of this Agreement and
relating to the Loan. The acceptance by Borrower and Guarantor of the
accommodations and other consideration provided by Administrative Agent and the
Lenders as set forth in this Agreement, shall constitute a ratification,
adoption and confirmation by Borrower and Guarantor of the foregoing general
release of all Claims against each Released Party which is based in whole or in
part on facts, whether or not now known or unknown, existing on or prior to the
date of receipt of any such proceeds or other financial accommodations and
relating to the Loan. The provisions of this Section 14 shall survive the
termination of the Loan Documents.

 

15.        REPRESENTATIONS. Borrower and Guarantor each hereby severally
represents and warrants to Administrative Agent and the Lenders that (a) to the
best of such party’s knowledge, the execution and delivery of this Agreement
does not contravene, result in a breach of or constitute a default under any
deed of trust, loan agreement, indenture or other contract or agreement to which
it is a party or by which it or any of its properties may be bound; (b) this
Agreement constitutes the legal, valid and binding obligation of such party
enforceable in

 

9

--------------------------------------------------------------------------------


 

accordance with its terms, subject to the limitations of equitable principles
and bankruptcy, insolvency, debtor relief or other similar laws affecting
generally the enforcement of creditors’ rights; (c) the execution and delivery
of, and performance under this Agreement are within such party’s power and
authority without the joinder or consent of any other party and has been duly
authorized by all requisite action and are not in contravention of law or the
provisions of any organizational documents governing such party or of any
indenture, agreement or undertaking to which Borrower or Guarantor, as
applicable, is a party or by which it is bound; (d) there exists no Default or
Potential Default; and (e) as of the date of this Agreement, Borrower and its
members are in existence and good standing under the laws of their states of
formation. Borrower and Guarantor agree to indemnify and hold Administrative
Agent and the Lenders harmless against any loss, claim, damage, liability or
expense (including, without limitation, reasonable attorneys’ fees) incurred as
a result of any representation or warranty made by Borrower or Guarantor herein
proving to be untrue or inaccurate in any material respect.

 

16.        FLOOD INSURANCE. In addition to the insurance requirements currently
in the Loan Documents, if at any time any portion of any structure on the real
property described in the Deed of Trust is insurable against casualty by flood
and is located in a Special Flood Hazard Area under the Flood Disaster
Protection Act of 1973, as amended, Borrower shall obtain and maintain at
Borrower’s sole expense, a flood insurance policy on the structure and Borrower
owned contents in form and amount acceptable to Administrative Agent but in no
amount less than the amount sufficient to meet the requirements of applicable
law as such requirements may from time to time be in effect.

 

17.        RATIFICATION. The parties to this Agreement agree that the terms and
provisions of this Agreement shall modify and supersede all inconsistent terms
and provisions of the Loan Agreement and the other Loan Documents and, except as
expressly modified and superseded by this Agreement, the terms and provisions of
the Loan Agreement and the other Loan Documents are ratified and confirmed and
shall continue in full force and effect. The liens, security interests,
collateral assignments and financing statements in respect of the Loan are
hereby ratified and confirmed as valid, subsisting and continuing to secure the
Loan Documents. Nothing herein shall in any manner diminish, impair or
extinguish the Note or any of the other duties, liabilities and obligations of
Borrower under the Loan Documents. Borrower hereby ratifies and acknowledges
that the Loan Documents are valid, subsisting and enforceable against Borrower
and Borrower agrees and warrants to Administrative Agent and the Lenders that
there are no offsets, claims or defenses with respect to any of the duties,
liabilities and obligations of Borrower under the Loan Documents.

 

18.        CONSENT AND RATIFICATION. Guarantor hereby unconditionally and
irrevocably acknowledges and agrees that the Guaranty and Guarantor’s
obligations, covenants, agreements and duties thereunder remain in full force
and effect in accordance with its terms, notwithstanding the modifications
effected hereby. Guarantor hereby unconditionally and irrevocably ratifies,
reaffirms and confirms the Guaranty and its obligations thereunder.

 

19.        RELEASE OF USURY CLAIMS. Borrower and Guarantor each hereby releases
Administrative Agent and the Lenders and their successors and assigns, from all
claims, demands, liabilities, rights of offsets, defenses and causes of action
which Borrower and/or Guarantor may be entitled to assert (although no such
claims are known to exist) against

 

10

--------------------------------------------------------------------------------

 


 

Administrative Agent and the Lenders in respect of the Loan, the Note and the
other Loan Documents for any reason whatsoever, including without limitation, by
reason of Administrative Agent and the Lenders’ contracting, charging or
receiving for the use, forbearance or detention of money, interest on the Loan
prior to the execution of this Agreement in excess of that permitted to be
charged to Borrower or Guarantor under applicable law.

 

20.           PARTIAL RELEASE OF COMPLETION GUARANTY. By their execution of this
Agreement, Administrative Agent and the Lenders acknowledge and agree that the
Guaranteed Obligations (as defined in the Kingsdell Guaranty) have been fully
paid, performed and discharged, and that the Kingsdell Guarantor has no
liability under the Kingsdell Guaranty except to the extent provided in clauses
(i), (ii) and (iii) of Section 17 of the Kingsdell Guaranty.

 

21.           CONSENT. Guarantor hereby consents to the amendments and
modifications to the Loan Documents set forth in this Agreement.

 

22.           COUNTERPARTS. This Agreement may be executed in any number of
counterparts with the same effect as if all parties hereto had signed the same
document. All such counterparts shall be construed together and shall constitute
one instrument, but in making proof hereof it shall only be necessary to produce
one such counterpart.

 

23.           BINDING EFFECT. The terms and provisions hereof shall be binding
upon and inure to the benefit of the parties hereto, their representatives,
successors and assigns.

 

24.           HEADINGS. The Section headings in this Agreement are inserted for
convenience of reference only and shall not affect the meaning or interpretation
of this Agreement or any provision hereof.

 

25.           APPLICABLE LAW. This Agreement shall be construed in accordance
with the laws of the State of Texas and the laws of the United States applicable
to transactions in the State of Texas.

 

26.           PRIOR UNDERSTANDINGS. This Agreement sets forth the entire
understanding of the parties relating to the subject matter hereof, and
supersedes all prior understandings and agreements, written or oral.

 

THE WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

(REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK)

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

ADMINISTRATIVE AGENT:

 

 

 

BANK OF AMERICA, N.A., a national banking association, as Administrative Agent

 

 

 

 

 

By:

/s/ Shane M. Beran

 

Name:

Shane M. Beran

 

Title:

Senior Vice President

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION, successor by merger to National City Bank

 

 

 

 

 

 

 

By:

/s/ S. Farris Hughes

 

Name:

S. Farris Hughes

 

Title:

Vice President

 

 

 

 

 

 

 

FIRST BANK

 

 

 

 

 

 

 

By:

/s/ Jeff Bennett

 

Name:

Jeff Bennett

 

Title:

VP

 

 

 

 

 

 

 

BANK MIDWEST, N.A.

 

 

 

 

 

 

 

By:

/s/ Bill Arnold

 

Name:

Bill Arnold

 

Title:

SVP

 

--------------------------------------------------------------------------------


 

 

M&I MARSHALL & ILSLEY BANK,
a Wisconsin banking corporation, as successor in interest to Southwest Bank of
St. Louis

 

 

 

 

By:

/s/ Shawn A. Vickers

 

Name:

Shawn A. Vickers

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

CHASE PARK PLAZA/PRIVATE RESIDENCES SBI, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Robert J. Jacobs

 

Name:

Robert J. Jacobs

 

Title:

Authorized Agent

 

 

 

 

PULASKI BANK

 

 

 

 

 

 

 

By:

/s/ James R. Howard

 

Name:

James R. Howard

 

Title:

Vice President

 

 

 

 

 

 

 

MIDWEST BANKCENTRE.

 

 

 

 

 

 

 

By:

/s/ Chris Rife

 

Name:

Chris Rife

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

BORROWER:

 

 

 

CHASE PARK PLAZA HOTEL, LLC,
a Delaware limited liability company

 

 

 

 

By:

Behringer Harvard Opportunity OP I, LP,
a Texas limited partnership,
a Member

 

 

 

 

 

 

By:

BHO, Inc.,
a Delaware corporation,
its General Partner

 

 

 

 

 

 

By:

/s/ Gerald J. Reihsen

 

 

 

Gerald J. Reihsen, III
Executive Vice President — Corporate Development & Legal

 

 

 

 

 

 

 

 

 

GUARANTOR:

 

 

 

 

BEHRINGER HARVARD OPPORTUNITY REIT I, INC., a Maryland corporation

 

 

 

 

 

 

 

By:

/s/ Gerald J. Reihsen

 

Name:

Gerald J. Reihsen, III

 

Title:

Executive Vice President — Corporate Development & Legal and Secretary

 

 

 

 

 

 

 

KINGSDELL L.P.,
a Delaware limited partnership

 

 

 

 

By:

IFC, Inc.,
a Missouri corporation, its general partner

 

 

 

 

 

 

By:

/s/ James L. Smith

 

 

Name:

James L. Smith

 

 

Title:

President

 

--------------------------------------------------------------------------------


 

CONSENT AND AGREEMENT OF CONDOMINIUM BORROWER

 

The undersigned hereby consents to and agrees to make the payments required to
be paid by the Condominium Borrower pursuant to the provisions of
Section 8(a) of this Agreement.

 

 

THE PRIVATE RESIDENCES, LLC,
a Delaware limited liability company

 

 

 

 

 

By:

Behringer Harvard Private Residences, Inc.,
a Delaware corporation,
a Member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gerald J. Reihsen

 

 

 

Gerald J. Reihsen, III

 

 

 

Executive Vice President—Corporate Development & Legal

 

--------------------------------------------------------------------------------


 

STATE OF TEXAS

§

 

§

COUNTY OF DALLAS

§

 

This instrument was acknowledged before me on this 28th day of March, 2011, by
Shane M. Beran, SVP of Bank of America, N.A., a national banking association.

 

[g94521ki11i001.jpg]

 

 

 

 

 

 

 

 

/s/ Brenda Cooke

 

 

Printed Name of Notary

Brenda Cooke

 

My Commission Expires:

August 11, 2012

 

STATE OF

§

 

§

COUNTY OF

§

 

This instrument was acknowledged before me on this                     day of
              , 2011, by                                          ,
                                             of PNC Bank, National Association,
successor by merger to National City Bank, a national banking association.

 

 

 

 

 

 

Printed Name of Notary

 

 

My Commission Expires:

 

 

STATE OF

§

 

§

COUNTY OF

§

 

This instrument was acknowledged before me on this              day of
           , 2011, by                                            ,
                                         First Bank, a national banking
association.

 

 

 

 

 

 

 

Printed Name of Notary

 

 

 

My Commission Expires:

 

 

--------------------------------------------------------------------------------


 

STATE OF TEXAS

§

 

§

COUNTY OF DALLAS

§

 

This instrument was acknowledged before me on this             day of
                 , 2011, by                                       ,
                                                    of Bank of America, N.A., a
national banking association.

 

 

 

 

 

 

Printed Name of Notary

 

 

My Commission Expires:

 

 

 

STATE OF missouri

§

 

§

COUNTY OF ST. LOUIS

§

 

This instrument was acknowledged before me on this 25th day of March, 2011, by
S. Farris Hughes, Vice President of PNC Bank, National Association, successor by
merger to National City Bank, a national banking association.

 

[g94521ki11i002.jpg]

 

 

 

 

/s/ Patricia Waiden

 

 

Printed Name of Notary

Patricia Waiden

 

My Commission Expires:

9-25-2011

 

 

STATE OF

§

 

§

COUNTY OF

§

 

This instrument was acknowledged before me on this                  day of
                         , 2011, by                                       ,
                                              of First Bank, a national banking
association.

 

 

 

 

 

 

 

Printed Name of Notary

 

 

 

My Commission Expires:

 

 

--------------------------------------------------------------------------------


 

STATE OF TEXAS

§

 

§

COUNTY OF DALLAS

§

 

This instrument was acknowledged before me on this                   day of
                        , 2011, by                                   ,
                                         of America, N.A., a national banking
association.

 

 

 

 

 

 

Printed Name of Notary

 

 

My Commission Expires:

 

 

 

STATE OF

§

 

§

COUNTY OF

§

 

This instrument was acknowledged before me on this                     day of
              , 2011, by                                          ,
                                             of PNC Bank, National Association,
successor by merger to National City Bank, a national banking association.

 

 

 

 

 

 

Printed Name of Notary

 

 

My Commission Expires:

 

 

 

STATE OF MISSOURI

§

 

§

COUNTY OF ST. LOUIS

§

 

This instrument was acknowledged before me on this 28th day of March, 2011, by
Jeff Bennett, Vice President of First Bank, a national banking association.

 

 

 

/s/ Lisa M. Hughes

 

 

 

Printed Name of Notary

 

 

 

My Commission Expires:

April 6, 2013

 

 

 

 

 

 

LISA M. HUGHES

 

 

[g94521ki11i003.jpg]

 

--------------------------------------------------------------------------------


 

STATE OF MISSOURI

§

 

§

COUNTY OF JACKSON

§

 

This instrument was acknowledged before me on this 28th day of March, 2011, by
Bill Arnold, Sr. Vice President of Bank Midwest, N.A., a national banking
association.

 

 

 

/s/ Penny J Kelsey

 

 

 

Printed Name of Notary

 

 

 

My Commission Expires:

12-8-13

 

 

 

 

 

 

[g94521ki11i004.jpg]

 

STATE OF

§

 

§

COUNTY OF

§

 

This instrument was acknowledged before me on this                 day of
                     , 2011, by Shawn A. Vickers, Assistant Vice President of
M&I Marshall & Ilsley Bank, a Wisconsin banking corporation, as successor in
interest to Southwest Bank of St. Louis.

 

 

 

 

 

 

Printed Name of Notary

 

 

My Commission Expires:

 

 

STATE OF

§

 

§

COUNTY OF

§

 

This instrument was acknowledged before me on this                 day of
                         , 2011, by                                  ,
                                                     of Chase Park Plaza/Private
Residences SBI, L.L.C., a Delaware limited liability company.

 

 

 

 

 

 

Printed Name of Notary

 

 

My Commission Expires:

 

 

--------------------------------------------------------------------------------


 

STATE OF

§

 

§

COUNTY OF

§

 

This instrument was acknowledged before me on this                  day of
                     , 2011, by                                            ,
                                            of Bank Midwest, N.A., a national
banking association.

 

 

 

 

 

 

 

Printed Name of Notary

 

 

 

My Commission Expires:

 

 

STATE OF MISSOURI

§

 

§

COUNTY OF ST. LOUIS

§

 

This instrument was acknowledged before me on this 29th day of March, 2011, by
Shawn A. Vickers, Assistant Vice President of M&I Marshall & Ilsley Bank, a
Wisconsin banking corporation, as successor in interest to Southwest Bank of St.
Louis.

 

[g94521ki11i005.jpg]

 

 

 

 

/s/ Judith M. Schweizer

 

 

Printed Name of Notary

Judith M. Schweizer

 

My Commission Expires:

10-7-2011

 

STATE OF

§

 

§

COUNTY OF

§

 

This instrument was acknowledged before me on this                 day of
                         , 2011, by                                  ,
                                                     of Chase Park Plaza/Private
Residences SBI, L.L.C., a Delaware limited liability company.

 

 

 

 

 

 

Printed Name of Notary

 

 

My Commission Expires:

 

 

--------------------------------------------------------------------------------


 

STATE OF

§

 

§

COUNTY OF

§

 

This instrument was acknowledged before me on this                  day of
                     , 2011, by                                            ,
                                            of Bank Midwest, N.A., a national
banking association.

 

 

 

 

 

 

 

Printed Name of Notary

 

 

 

My Commission Expires:

 

 

STATE OF

§

 

§

COUNTY OF

§

 

This instrument was acknowledged before me on this                 day of
                     , 2011, by Shawn A. Vickers, Assistant Vice President of
M&I Marshall & Ilsley Bank, a Wisconsin banking corporation, as successor in
interest to Southwest Bank of St. Louis.

 

 

 

 

 

 

Printed Name of Notary

 

 

My Commission Expires:

 

 

STATE OF COLORADO

§

 

§

COUNTY OF DENVER

§

 

This instrument was acknowledged before me on this 8 day of April, 2011, by
Robert J. Jacobs, Authorized Agent of Chase Park Plaza/Private Residences SBI,
L.L.C., a Delaware limited liability company.

 

[g94521ki11i006.jpg]

 

 

 

 

 

/s/ Sharon English

 

 

Printed Name of Notary

Sharon English

 

My Commission Expires:

7/3/2014

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

STATE OF MISSOURI

§

 

§

COUNTY OF ST LOUIS

§

 

This instrument was acknowledged before me on this 28th day of March, 2011, by
James R. Howard, Vice President of Pulaski Bank, a national banking association.

 

 

/s/ Julie A. Bruce

 

 

Printed Name of Notary

Julie A. Bruce

 

My Commission Expires:

April 28, 2014

 

 

 

[g94521ki13i001.jpg]

 

 

 

 

 

 

STATE OF

§

 

§

COUNTY OF

§

 

 

This instrument was acknowledged before me on this
                                    day of                 , 2011,
by                  ,                         of Midwest Bank, N.A., a national
banking association.

 

 

 

 

Printed Name of Notary

 

My Commission Expires:

 

 

 

STATE OF TEXAS

§

 

§

COUNTY OF DALLAS

§

 

This instrument was acknowledged before me on the        day of         , 2011,
by                                     ,                             
                            of Chase Park Plaza Hotel, LLC, a Delaware limited
liability company, on behalf of said limited liability company.

 

 

 

 

Printed Name of Notary

 

My Commission Expires:

 

 

--------------------------------------------------------------------------------


 

STATE OF

§

 

§

COUNTY OF

§

 

This instrument was acknowledged before me on this           day of          ,
2011, by                                                                  ,
                                                                  of Pulaski
Bank, a national banking association.

 

 

 

 

Printed Name of Notary

 

My Commission Expires:

 

 

 

STATE OF MISSOURI

§

 

§

COUNTY OF JEFFERSON

§

 

This instrument was acknowledged before me on this 29th day of March, 2011, by
Chris Rite, Vice President of Midwest BankCentre.

 

[g94521ki13i002.jpg]

/s/ Glenda Baybo

 

Printed Name of Notary

Glenda Baybo

My Commission Expires:

5-17-13

 

 

 

 

 

 

 

 

STATE OF TEXAS

§

 

§

COUNTY OF DALLAS

§

 

This instrument was acknowledged before me on the       day of          , 2011,
by                      ,                               of Chase Park Plaza
Hotel, LLC, a Delaware limited liability company, on behalf of said limited
liability company.

 

 

 

 

Printed Name of Notary

 

My Commission Expires:

 

 

--------------------------------------------------------------------------------


 

STATE OF

§

 

§

COUNTY OF

§

 

This instrument was acknowledged before me on this                   day
of                 , 2011, by              ,                       of Pulaski
Bank, a national banking association.

 

 

 

 

Printed Name of Notary

 

My Commission Expires:

 

 

 

 

STATE OF

§

 

§

COUNTY OF

§

 

This instrument was acknowledged before me on this                day of
         , 2011, by                 ,                          of Midwest Bank,
N.A., a national banking association.

 

 

 

 

 

Printed Name of Notary

 

My Commission Expires:

 

 

 

STATE OF TEXAS

§

 

§

COUNTY OF DALLAS

§

 

This instrument was acknowledged before me on the 28th day of March 2011, by
Gerald J. Reihsen, III, Executive Vice President – Corporate Development & Legal
of BHO, Inc., a Delaware corporation, the General Partner of Behringer Harvard
Opportunity OP I, LP, a Texas limited partnership, a Member of Chase Park Plaza
Hotel, LLC, a Delaware limited liability company, on behalf of said limited
liability company

 

 

/s/ Catherine E. Mea

[g94521ki13i003.jpg]

Printed Name of Notary

My Commission Expires:

7/26/2012

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

STATE OF TEXAS

§

 

§

COUNTY OF DALLAS

§

 

This instrument was acknowledged before me on this 28th day of March 2011, by
Gerald J. Reihsen, III, Executive Vice President — Corporate Development & Legal
and Secretary of Behringer Harvard Opportunity REIT I, Inc., a Maryland
corporation, on behalf of said corporation.

 

[g94521ki13i004.jpg]

/s/ Catherine E. Mea

Printed Name of Notary

My Commission Expires:

7/26/2012

 

 

 

 

 

 

 

 

 

STATE OF

§

 

§

CITY OF

§

 

This instrument was acknowledged before me on this         day of          ,
2011, by                         ,                        of IFC, Inc., a
Missouri corporation, general partner of Kingsdell L.P., a Delaware limited
partnership, on behalf of said limited partnership.

 

 

 

 

Printed Name of Notary

 

My Commission Expires:

 

 

 

 

STATE OF TEXAS

§

 

§

COUNTY OF DALLAS

§

 

This instrument was acknowledged before me on this 28th day of March , 2011, by
Gerald J. Reihsen, III, Executive Vice President — Corporate Development & Legal
of Behringer Harvard Private Residences, Inc., a Delaware corporation, a Member
of The Private Residences, LLC, a Delaware limited liability company, on behalf
of said limited liability company.

 

[g94521ki13i005.jpg]

/s/ Catherine E. Mea

Printed Name of Notary

 

My Commission Expires:

7/26/2012

 

 

 

--------------------------------------------------------------------------------


 

STATE OF TEXAS

§

 

§

COUNTY OF DALLAS

§

 

This instrument was acknowledged before me on this                            
day of                               , 2011, by Gerald J. Reihsen, III,
Executive Vice President - Corporate Development & Legal and Secretary of
Behringer Harvard Opportunity REIT I, Inc., a Maryland corporation, on behalf of
said corporation.

 

 

 

 

Printed Name of Notary

 

My Commission Expires:

 

 

 

STATE OF MISSOURI

§

 

§

CITY OF ST. LOUIS

§

 

This instrument was acknowledged before me on this 23 day of March 2011, by
James L. Smith, President of IFC, Inc., a Missouri corporation, general partner
of Kingsdell L.P., a Delaware limited partnership, on behalf of said limited
partnership.

 

[g94521ki13i006.jpg]

/s/ Kristin M. Gounis

Printed Name of Notary

Kristin M. Gounis

My Commission Expires:

August 3, 2011

 

 

 

 

STATE OF TEXAS

§

 

§

COUNTY OF DALLAS

§

 

This instrument was acknowledged before me on this                         day
of                         , 2011, by                 ,                   of The
Private Residences, LLC, a Delaware limited liability company, on behalf of said
limited liability company.

 

 

 

 

Printed Name of Notary

 

My Commission Expires:

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Land situated in the City of St. Louis, and State of Missouri, to wit:

 

Parcel 1 (Fee Simple):

 

Units 1, 2, 3, 3A, 4, 5, 6, 7, 9 and 16 of Park Plaza Master Condominium, a
Condominium in City Block 3882, according to the plat thereof recorded in Book
12082006 page 0379, including an un-divided interest in the common elements
thereto belonging, all according to and more particularly described in the
Amended and Restated Master Declaration of Condominium Park Plaza Master
Condominium dated November 14, 2007 and recorded November 16, 2007 in Book
11162007 page 0326 of the St. Louis City Records.

 

Parcel 2 (Easement):

 

Sub-surface easement more particularly described as follows: A portion of the
public street rights-of-way known as Kingshighway Boulevard, 100 feet wide, and
Maryland Plaza, 80 feet wide, adjacent to Block 3882 of the City of St. Louis,
Missouri, lying between horizontal planes at elevation 72.35 and 82.20 above
0.00 on the St. Louis City Datum and bounded by vertical planes described as
follows: Commencing at the intersection of the Northern line of Lindell
Boulevard, 100 feet wide, with the Eastern line of Kingshighway Boulevard, 100
feet wide; thence along said Eastern line of Kingshighway Boulevard, North 6
degrees 21 minutes 40 seconds West, 233.89 feet to the point of beginning of the
herein described tract of land; thence leaving said Eastern street line, and
running South 85 degrees 17 minutes 58 seconds West, 17.01 feet to a point;
thence along a line parallel with the Eastern line of Kingshighway Boulevard,
North 6 degrees 21 minutes 40 seconds West, 202.48 feet to a point; thence North
36 degrees 10 minutes 13 seconds East, 34.20 feet to a point; thence along a
line parallel with the Southern line of Maryland Plaza, South 88 degrees 57
minutes 40 seconds East, 107.00 feet to a point; thence North 86 degrees 28
minutes 40 seconds East, 25.15 feet to a point; thence along a line parallel
with the Southern line of Maryland Plaza, South 88 degrees 57 minutes 40 seconds
East, 61.50 feet to a point; thence South 6 degrees 21 minutes 40 seconds East,
14.12 feet to a point on the Southern line of Maryland Plaza at the Northeast
corner of property conveyed to Singleton by Deed recorded in Book 4189 page 404
of the St. Louis City records; thence along the Southern line of Maryland Plaza,
North 88 degrees 57 minutes 40 seconds West, 200.00 feet to its intersection
with the Eastern line of Kingshighway Boulevard, as aforementioned; thence along
said Eastern street line, South 6 degrees 21 minutes 40 seconds East, 216.87
feet to the point of beginning.

 

Parcel 3 (Fee Simple):

 

A tract of land in Block 3882 of the City of St. Louis, Missouri, beginning at
the intersection of the Northern line of Lindell Boulevard, 100 feet wide, with
the Eastern line of Kingshighway,

 

--------------------------------------------------------------------------------


 

100 feet wide; thence along said Eastern line of Kingshighway Boulevard, North 6
degrees 21 minutes 40 seconds West, 247.83 feet to a point; thence leaving said
street line and running the following; North 85 degrees 17 minutes 58 seconds
East, 137.39 feet; South 4 degrees 42 minutes 25 seconds East, 8.16 feet and
South 89 degrees 33 minutes 08 seconds East, 61.67 feet to a point; thence North
6 degrees 21 minutes 40 seconds West 1.98 feet to a point; thence South 89
degrees 00 minutes 00 seconds East 46.97 feet to a point; thence North 1 degree
02 minutes 20 seconds East 98.99 feet to a point; thence leaving said point and
running along a line parallel with and 94.00 feet perpendicular distant South of
the Southern line of Maryland Plaza, South 88 degrees 57 minutes 40 seconds East
252.68 feet to a point, said point being distant North 88 degrees 57 minutes 40
seconds West, 68.24 feet from the Western line of York Avenue, as measured along
the last mentioned line and located on the direct Northward prolongation of the
Eastern wall of a concrete parking garage; thence leaving said point and running
along said prolongation, along the Eastern wall of said parking garage and along
its direct Southward prolongation South 1 degree 06 minutes 00 seconds West,
139.23 feet to a point on the Northern line of property conveyed to “220
Television, Inc.”, by deed recorded in Book 154M page 1091 of the St. Louis City
Records, said point being distant North 88 degrees 57 minutes 40 seconds West,
88.41 feet from the Western line of York Avenue, as measured along said Northern
line; thence leaving the aforementioned point and running along the Northern
line of “220 Television, Inc.”, North 88 degrees 57 minutes 40 seconds West,
18.06 feet to the Northwest corner thereof; thence along the Western line of
said property, South 1 degree 02 minutes 20 seconds West, 25.63 feet to a point
on the Northern wall of a one story, brick and concrete building; thence leaving
said Western property line and running along said Northern wall line South 88
degrees 52 minutes 34 seconds East, 6.97 feet to the Northeast corner of said
one story building and located on the Western wall of a two story brick and
concrete block building; thence along the wall line of said one story building
and said two story building, South I degree 06 minutes 59 seconds West, 24.32
feet to a point; thence leaving the Eastern wall of said one story building and
running along the wall of said two story building the following: South 88
degrees 53 minutes 01 seconds East, 9.04 feet; South 0 degrees 55 minutes 46
seconds West, 50.77 feet; North 88 degrees 53 minutes 07 seconds West, 1.20
feet; South 0 degrees 55 minutes 46 seconds West, 1.36 feet and South 88 degrees
53 minutes 07 seconds East, 1.20 feet to a point; thence leaving said wall line
and running South 1 degree 02 minutes 17 seconds West, 111.36 feet to a point on
the Northern line of Lindell Boulevard, as aforementioned, said point being
distant South 89 degrees 00 minutes 00 seconds East, 5.92 feet from the
Southwest corner of property conveyed to “220 Television Inc.”, as measured
along the Northern line of Lindell Boulevard; thence leaving said point and
running along the Northern line of said Lindell Boulevard North 89 degrees 00
minutes 00 seconds West, 464.53 feet to the point of beginning.

 

Parcel 4 (Fee Simple):

 

A tract of land being part of Block 3882 of the City of St. Louis, Missouri, and
described as follows: Commencing at the intersection of the Eastern line of
Kingshighway Boulevard, 100 feet wide, with the Southern line of Maryland Plaza,
80 feet wide; thence along said Southern line of Maryland Plaza, South 88
degrees 57 minutes 40 seconds East, 200.00 feet to a point, said point being the
Northeast corner of property conveyed to Singleton by deed recorded in Book 4189
page 404 of the St. Louis City records; thence leaving said street line and
running along a

 

--------------------------------------------------------------------------------


 

line parallel with the Eastern line of Kingshighway Boulevard and being the
Eastern line of said Singleton property South 6 degrees 21 minutes 40 seconds
East, 94.79 feet to a point of beginning of the herein described tract of land;
thence leaving said point and running along a line parallel with and 94.00 feet
perpendicular distance South of the Southern line of Maryland Plaza, South 88
degrees 57 minutes 40 seconds East, 59.83 feet to a point; thence leaving said
point and running South 1 degrees 02 minutes 20 seconds West, 98.99 feet to a
point; thence leaving said point and running along a line parallel with the
Northern line of Lindell Boulevard, 100 feet wide, North 89 degrees 00 minutes
00 seconds West, 46.97 feet to a point on the Eastern line of Singleton as
aforementioned; thence along said Eastern line of North 6 degrees 21 minutes 40
seconds West, 99.85 feet to the point of beginning.

 

Parcel 5 (Easement):

 

Easement for the benefit of Parcels No. 1, 3, and 4 herein described for the
purpose of vehicular and pedestrian access, ingress and egress, according to
Easement Agreement and Parking Space Lease dated July 31, 1998, by and between
W.S. Stallings Corporation, and Kingsdell L.P., recorded October 22, 1998 in
Book 1444M page 1253 over the area described therein as follows:

 

A tract of land in Block 3882 of the City of St. Louis, Missouri, and described
as follows: Beginning at a point in the South line of Maryland Avenue distant
200 feet 0 inches East of the intersection of said South line with the East line
of Kingshighway Boulevard; thence Southwardly parallel with Kingshighway
Boulevard and along the East line of property conveyed to Marvin E. Singleton by
deed recorded in Book 4189 page 404, 94 feet 9-1/2 inches to a point distant 94
feet 0 inches South of the South line of Maryland Avenue; thence Eastwardly
parallel with Maryland Avenue and along the North line of property conveyed to
Harvey Imbolden by deed recorded in Book 6227 page 294, 62 feet 0-3/8 inches to
a point; thence Northwardly perpendicular with Maryland Avenue, 39 feet 0 inches
to a point; thence Westwardly parallel with Maryland Avenue, 25 feet 6 inches to
a point; thence Northwardly perpendicular with Maryland Avenue, 55 feet 0 inches
to a point in the South line of Maryland Avenue, 48 feet 9 inches to the point
of beginning.

 

Parcel 6 (Easement):

 

Easements for the benefits of Parcels No. 1, 3 and 4 herein described, for the
purpose of construction, use, maintenance, repair and reconstruction of
driveways and ingress and egress created by instrument designated “Driveway
Easement Agreement”, dated May 18, 1981 and recorded in Book 271M page 64 on May
21, 1981 over the following described property:

 

Easement “A”:

 

A tract of land being part of Block 3882 of the City of St. Louis, Missouri, and
described as follows: Beginning at a point on the Western line of York Avenue,
40 feet wide, at the Northeast corner of property conveyed to “220 Television
Inc.”, by deed recorded in Book 154M page 1091 of the St. Louis City records,
said point being distant North 7 degrees 08 minutes 40

 

--------------------------------------------------------------------------------


 

seconds West, 215.57 feet from the Northern line of Lindell Boulevard, 100 feet
wide, as measured along the Western line of York Avenue; thence leaving said
Western street line and running along the Northern line of “220 Television
Inc.”, North 88 degrees 57 minutes 40 seconds West, 88.41 feet to a point, said
point being on the direct Southward prolongation of the Eastern wall of a
Concrete Parking Garage; thence leaving said point and running along said
prolongation, North 1 degree 06 minutes 00 seconds East, 20.00 feet to a point;
thence leaving said point and running South 88 degrees 57 minutes 40 seconds
East, 85.51 feet to a point on the Western line of York Avenue, as
aforementioned; thence along said Western street line South 7 degrees 08 minutes
40 seconds East, 20.21 feet to the point of beginning.

 

Easement “B”:

 

A tract of land being part of Block 3882 of the City of St. Louis, Missouri, and
described as follows: Commencing at a point on the Western line of York Avenue,
40 feet wide, at the Southeast corner of property conveyed to H & M Koplar by
deed recorded in Book 207M page 206 of the St. Louis City Records, said point
being distant South 7 degrees 08 minutes 40 seconds East, 94.97 feet from the
Southern line of Maryland Plaza, 80 feet wide, as measured along the Western
line of York Avenue; thence along said Western street line South 7 degrees 08
minutes 40 seconds East, 19.00 feet to the point of beginning of the herein
described tract of land; thence continuing along said street line South 7
degrees 08 minutes 40 seconds East, 34.00 feet to a point; thence leaving said
Western street line and running North 75 degrees 38 minutes 39 seconds West,
8.51 feet and North 84 degrees 43 minutes 40 seconds West 67.74 feet to a point
on the Eastern wall of a concrete parking garage; thence along said Eastern wall
North 1 degree 06 minutes 00 seconds East, 20.50 feet to a point; thence leaving
said point and running North 89 degrees 06 minutes 58 seconds East, 59.61 feet
and North 70 degrees 50 minutes 17 seconds East, 12.14 feet to the point of
beginning.

 

Parcel 7 (Easement):

 

Easement for the benefit of Parcels No. 1, 3 and 4 herein described, for the
purpose of construction use, storage, maintenance, demolition, repair and
reconstruction of a basement, including access thereto, created by instrument
designated “Basement Easement Agreement”, dated May 18, 1981 and recorded in
Book 271M page 84 on May 21, 1981 over the following described property;

 

A tract of land being part of Block 3882 of the City of St. Louis, Missouri, and
described as follows: Commencing at a point on the Northern line of Lindell
Boulevard, 100 feet wide, at the Southwest corner of property conveyed to “220
Television Inc.”, by deed recorded in Book 154M page 1091 of the St. Louis City
records; thence along the Northern line of Lindell Boulevard South 89 degrees 00
minutes 00 seconds East, 5.92 feet to a point; thence leaving said street line
and running North 1 degrees 02 minutes 17 seconds East, 24.71 feet to the point
of beginning of the herein described tract of land; thence continuing along the
last mentioned line, North 1 degrees 02 minutes 17 seconds East, 86.65 feet to
its intersection with the Southern wall of a two story brick and concrete block
building; thence along the wall of said building the

 

--------------------------------------------------------------------------------


 

following bearing and distances: North 88 degrees 53 minutes 07 seconds West,
1.20 feet; North 0 degrees 55 minutes 46 seconds East, 1.36 feet; South 88
degrees 53 minutes 07 seconds East, 1.20 feet; North 0 degrees 55 minutes 46
seconds East, 50.77 feet and North 88 degrees 53 minutes 01 seconds West, 9.04
feet to its intersection with the Eastern wall of a one story brick and concrete
block building; thence along the wall line of said one story and said two story
buildings North 1 degree 06 minutes 59 seconds East, 24.32 feet to the Northeast
corner of said one story building; thence leaving said point and running the
following bearings and distances; South 88 degrees 52 minutes 34 seconds East,
8.51 feet; South 1 degree 06 minutes 59 seconds West, 12.67 feet; South 88
degrees 53 minutes 01 seconds East, 8.93 feet and South 1 degree 12 minutes 50
seconds West, 57.77 feet to the Northwest corner of an eight story brick
building; thence along the Western wall of said building and the following
bearings and distances: South 1 degree 23 minutes 44 seconds East, 78.19 feet;
South 88 degrees 36 minutes 16 seconds West, 0.27 feet and South 1 degree 23
minutes 44 seconds East, 14.46 feet to the Southwest corner thereof; thence
leaving said point and running North 89 degrees 17 minutes 57 seconds West,
11.81 feet to the point of beginning.

 

Parcel 8 (Easement):

 

Easements for ingress, egress, and placement of mechanical systems and storage
units created by the Amended and Restated Reciprocal Easement Agreement executed
by and between Chase Park Plaza Hotel, LLC and The Private Residences, LLC dated
as of November 14, 2007 and recorded in Book 11162007 page 0327.

 

--------------------------------------------------------------------------------

 


 

EXHIBIT B

 

Excess Cash Flow Certificate

 

Certificate Date:

 

A.

Revenues

 

 

 

1.

Rooms

 

$

 

 

2.

Food & Beverage

 

$

 

 

3.

Telecommunications

 

$

 

 

4.

Garage and Parking

 

$

 

 

5.

Minor Operating Departments

 

$

 

 

6.

Fitness Center

 

$

 

 

7.

Leasing

 

$

 

 

8.

Other

 

$

 

 

9.

Total Revenues (Total of Lines A.1 through A.8)

 

$

 

 

 

 

 

 

 

B.

Expenses

 

 

 

1.

Cost of Sales

 

$

 

 

2.

Payroll and Related

 

$

 

 

3.

Administration

 

$

 

 

4.

Marketing

 

$

 

 

5.

Repairs and Maintenance

 

$

 

 

6.

Utilities

 

$

 

 

7.

Management Fee

 

$

 

 

8.

Insurance

 

$

 

 

9.

Real Estate Taxes

 

$

 

 

10.

Other

 

$

 

 

11.

Total Expenses (Total of Lines B.1 through B.10)

 

$

 

 

 

 

 

 

 

C.

Excess Cash Flow Calculation

 

 

 

1.

Total Revenues (Line A.9)

 

$

 

 

2.

Total Expenses (Line B.11)

 

$

 

 

3.

Total Excess Cash Flow (Deduct Line C.2 from C.1)

 

$

 

 

 

 

 

 

 

D.

Operating and Capital Expenditure Reserve Calculation

 

 

 

1.

Reserve Maximum

 

$

500,000.00

 

2.

Amount Currently in Reserve Account

 

$

 

 

3.

Amount to be Added to Reserve Account

 

$

 

 

 

 

 

 

 

E.

Principal Payment Calculation

 

 

 

1.

Total Net Cash Flow (Line C.3)

 

$

 

 

2.

Amount to Reserve Account (Line D.3)

 

$

 

 

3.

Principal Payment (Line E.1 less Line E.2)

 

$

 

 

 

--------------------------------------------------------------------------------


 

The amount shown in Line D.3 will be applied to the Operating Reserve and the
amount in line E.3 will be applied to the Loan as a principal payment in
accordance with Section 7 of the Fourth Loan Modification and Extension and
Agreement dated March 15, 2011.

 

The undersigned officer of Borrower represents the foregoing information is
accurate as of the above certificate date and that the above computation of the
Excess Cash Flow complies with Section 7 of the Fourth Loan Modification and
Extension Agreement and related documents between the undersigned and Bank of
America, N.A., as Administrative Agent, dated March 15, 2011, including any
amendments thereto.

 

 

Chase Park Plaza Hotel, LLC; a Delaware limited liability company

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------